COURT OF APPEALS
                                    SECOND DISTRICT           OF      TEXAS
CHIEF JUSTICE                                                                        CLERK
 TERRIE LIVINGSTON                   TIM CURRY CRIMINAL JUSTICE CENTER                 DEBRA SPISAK
                                          401 W. BELKNAP, SUITE 9000
JUSTICES                                FORT WORTH, TEXAS 76196-0211                 CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                   LISA M. WEST
  ANNE GARDNER                                TEL: (817) 884-1900
  SUE WALKER                                                                         GENERAL COUNSEL
  BILL MEIER                                 FAX: (817) 884-1932                      CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                           www.txcourts.gov/2ndcoa



                                         December 3, 2015

    Debra A. Windsor                                    Hon. Louis E. Sturns
    Assistant District Attorney                         Judge, 213th District Court
    401 W. Belknap St.                                  Tim Curry Criminal Justice Center
    Fort Worth, TX 76196-0201                           401 West Belknap
    * DELIVERED VIA E-MAIL *                            Fort Worth, TX 76196
                                                        * DELIVERED VIA E-MAIL *
    Hon. David L. Evans
    Regional Presiding Judge                            James Dewayne Hollis
    Tom Vandergriff Civil Courts Bldg.                  Tarrant County Jail #0530287
    100 N. Calhoun St., 2nd Floor                       100 N. Lamar St.
    Fort Worth, TX 76196                                Fort Worth, TX 76196
    * DELIVERED VIA E-MAIL *
                                                        Criminal District Clerk, Tarrant County
    Gregory Elliott Gray                                Tim Curry Criminal Justice Center
    1903 Central, Suite 303                             401 W. Belknap, 3rd Floor
    Bedford, TX 76021                                   Fort Worth, TX 76196-0402
    * DELIVERED VIA E-MAIL *                            * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number:       02-15-00392-CR, 02-15-00393-CR
                 Trial Court Case Number:       1363635D, 1363636D

    Style:       James Dewayne Hollis
                 v.
                 The State of Texas

          Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced causes.

           Copies of the opinion and judgment are attached and can also be viewed on our
    Court’s webpage at: http://www.txcourts.gov/2ndcoa.

                                                           Respectfully yours,

                                                           DEBRA SPISAK, CLERK